Case 3:17-cv-00179-PRM Document 153-8 Filed 12/05/18 Page 1 of 3
        Case 3:17-cv-00179-PRM Document 153-8 Filed 12/05/18 Page 2 of 3



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

STATE OF TEXAS,                           §
      Plaintiff,                          §
                                          §
v.                                        §   EP-17-CV-179-PRM-LS
                                          §
YSLETA DEL SUR PUEBLO, THE TRIBAL         §
COUNCIL, AND THE TRIBAL GOVERNOR          §
CARLOS HISA OR HIS SUCCESSOR,             §
     Defendants.                          §


      PLAINTIFF’S RESPONSES TO DEFENDANT’S FIRST SET OF INTERROGATORIES


TO:     Defendant Ysleta del Sur Pueblo, by and through its attorney of record, Mr.
        Randolph Barnhouse, JOHNSON, BARNHOUSE & KEEGAN, L.L.P., 7424 4th Street
        NW, Los Ranchos de Albuquerque, New Mexico, 87107.

        In accordance with Rules 26 and 33 of the Federal Rules of Civil Procedure,

Plaintiff State of Texas (“Texas”) hereby serves its Answers to Defendants’ First Set

of Interrogatories to Texas in the above-captioned cause.

        Texas submits these responses and objections without conceding the relevance

or materiality of the subject matter of any request or of the information requested.

Texas likewise does not waive the right to object, on any and all grounds, to (1) the

evidentiary use of the information contained in these responses and objections; and

(2) discovery requests relating to these objections and responses. Texas will provide

its responses based on terms as they are commonly understood, and consistent with

the Federal Rules of Civil Procedure. These responses and objections are made based

on information now known to Texas. Texas’s investigation, discovery, and
                                 1
      Case 3:17-cv-00179-PRM Document 153-8 Filed 12/05/18 Page 3 of 3



Defendants in advance of November 13-14, 2017 Preliminary Injunction hearing. See
Fed. R. Civ. P. 33(d)(2)).

        To the extent that Texas identifies additional witnesses it intends to call at
trial, it will disclose those witnesses as required by the Federal Rules of Civil
Procedure.

INTERROGATORY NO. 23:
Identify all illegal bingo activity you are currently investigating in El Paso County,
Texas?

ANSWER:

Texas objects to this interrogatory because it calls for information protected by the
deliberative process, attorney-client, and/or work product privileges.

INTERROGATORY NO. 24:
Identify all suits you have brought under Texas Penal Code Ann. Section 47.

ANSWER:

       Texas limits its answer to this interrogatory to civil cases brought by the Texas
Attorney General’s Office. Subject to this limitation, Texas brought suit in a prior
case against the Ysleta del Sur Pueblo. See Case No. 3:99-cv-00320-KC (W.D. Tex.).
Texas also currently maintains a lawsuit against the Alabama-Coushatta Tribe of
Texas. See Case No. 9:01-cv-00299-KFG (E.D. Tex.). For criminal enforcement, see,
e.g., United States v. Davis, 690 F.3d 330 (5th Cir. 2012) and State v. Fellows, 471
S.W.3d 555 (Tex. App.— Corpus Christi 2015, pet. refused), in which attorneys within
the Office of the Attorney General, as deputized Assistant United States Attorneys
and deputized Assistant District Attorneys, prosecuted for injunctive relief against
private businesses and their private individual owners for attempting illegal lottery
operations similar to Defendants’. See also State v. Valdez, No. 04-02-00715-CR, 2003
WL 21468877 (Tex. App.—San Antonio June 25, 2003, no pet.); In re Hest
Technologies, No. 12-12-00368-CR, 2013 WL 1806477 (Tex. App.—Tyler Apr. 30,
2013, no pet.); and State v. Garcia, No. 04-02-00714-CR, 2003 WL 21469644 (Tex.
App.—San Antonio June 25, 2003, no pet.).

INTERROGATORY NO. 25:
Identify all complaints you have received from the bingo operations at Speaking Rock
Entertainment Center.

ANSWER:

                                          14
